That the evidence is sufficient to show that the premises were searched with the consent of the appellant, that is, that he waived the search warrant, is combatted in the motion for rehearing.
Roberts, a peace officer, gave testimony in substance as follows: He went to the home of Ortis, who came to the door and permitted him to enter. Roberts and Holt, the district attorney, were together. They said to Ortis: "We want to look the place over." Ortis replied, "All right." Holt asked Ortis if he had any objection to their searching the place, and Ortis replied that he had none. The officer observed the appellant's wife lying on the bed in the room and requested the appellant to ascertain from her whether she had any objection to their searching the place. The appellant spoke to his wife in Spanish. She made some reply which the officer did not understand. Ortis said, "Go ahead;" that it would be all right for the parties to search his place. After obtaining permission to search the place, without disclosing the fact that they *Page 257 
had a search warrant, Roberts gave the search warrant to the appellant. Another witness gave substantially the same testimony touching the permission to search the premises as did Roberts and Holt. No objection is shown to have been made to the search, either by the appellant or his wife. In the house there were found a 300-gallon copper still running, a number of barrels of mash, and about 17 gallons of whisky. Whisky was running from the still. There were other utensils bearing upon the intent. The appellant introduced no testimony.
We are constrained to regard the testimony such as to show the appellant's consent to the search of his premises under circumstances which would constitute a waiver of his subsequent right to complain of the absence of a search warrant or of the faults therein. There are numerous precedents upon the subject. Among them are Gonzales v. State, 113 Tex.Crim. Rep.,18 S.W.2d 618; Williams v. State, 112 Tex.Crim. Rep.,17 S.W.2d 56; Hall v. State, 105 Tex.Crim. Rep.,286 S.W. 202; Bannister v. State, 112 Tex.Crim. Rep.,15 S.W.2d 629; McPhail v. State, 114 Tex.Crim. Rep.,26 S.W.2d 218; Cornelius on Search  Seizure, 2nd Ed., p. 67, Secs. 20-23; also p. 80, Sec. 62, notes.
The motion for rehearing is overruled.
Overruled.